COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


FRANCONIA INTERNATIONAL SHELL AND
 SOUTHERN FIRE AND CASUALTY COMPANY
                                                                MEMORANDUM OPINION *
v.     Record No. 2585-09-4                                         PER CURIAM
                                                                   MARCH 30, 2010
TARIQ MAHMOOD ALAM


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Joseph C. Veith, III; Trichilo, Bancroft, McGavin, Horvath &
                 Judkins, P.C., on brief), for appellants.

                 (Craig A. Brown; Ashcraft & Gerel, LLP, on brief), for appellee.


       Franconia International Shell, and its insurer, Southern Fire and Casualty Company,

appeal a decision of the Workers’ Compensation Commission finding (1) Tariq Alam (claimant)

proved he was entitled to benefits from June 12, 2008 and continuing; and (2) claimant

established his disability was causally related to his workplace accident. We have reviewed the

record and the commission’s opinion and find that this appeal is without merit. Accordingly, we

affirm for the reasons stated by the commission in its final opinion. See Alam v. Franconia

International Shell, VWC File No. 232-67-77 (Oct. 28, 2009). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.